Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 1 of 11 PAGEID #: 7090




                              APPENDIX B
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 2 of 11 PAGEID #: 7091
             APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts


                         Defendants’ and Intervenors’ Proposed Uncontroverted Facts

             In addition to the Proposed Statement of Undisputed Material Facts attached to

     Defendants’ Motion for Summary Judgment and supporting Memorandum of Law (D.E. 136-1),

     which are hereby incorporated by reference, Defendants and Intervenors believe the following

     additional facts regarding this matter are uncontroverted:

     Plaintiffs

             1.     Plaintiff Ohio A. Philip Randolph Institute (“APRI”) is the Ohio chapter of the A.

     Philip Randolph Institute and is a non-profit organization operating in Ohio.

             2.     Plaintiff League of Women Voters of Ohio (“LWVO”) is the Ohio chapter of the

     League of Women Voters of the United States, and is a non-profit organization operating in

     Ohio.

             3.     Plaintiff the College Democrats at The Ohio State University (“OSU College

     Democrats”) is a student organization at The Ohio State University, the purpose of which is to

     promote the Democratic Party.

             4.     Plaintiff Northeast Ohio Young Black Democrats (“NEOYBD”) is a chapter of

     the statewide organization, Ohio Young Black Democrats, the purpose of which is to promote

     the Democratic Party.

             5.     Plaintiff Hamilton County Young Democrats (“HCYD”) is a chapter of the

     statewide organization, Ohio Young Democrats, the purpose of which is to promote the

     Democratic Party.

             6.     Linda Goldenhar is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 1st Congressional District.




                                                      1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 3 of 11 PAGEID #: 7092
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

            7.      Douglas J. Burks is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 2nd Congressional District.

            8.      Sarah Inskeep is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 3rd Congressional District.

            9.      Cynthia Rodene Libster is a United States citizen, registered to vote in the State of

     Ohio, who currently resides in Ohio’s 4th Congressional District.

            10.     Kathryn Deitsch is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 5th Congressional District.

            11.     Luann Boothe is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 6th Congressional District.

            12.     Mark John Griffiths is a United States citizen, registered to vote in the State of

     Ohio, who currently resides in Ohio’s 7th Congressional District.

            13.     Lawrence Nadler is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 8th Congressional District.

            14.     Chitra Walker is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 9th Congressional District.

            15.     Tristan Rader is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 9th Congressional District.

            16.     Ria Megnin is a United States citizen, registered to vote in the State of Ohio, who

     currently resides in Ohio’s 10th Congressional District.

            17.     Andrew Harris is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 11th Congressional District.




                                                      2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 4 of 11 PAGEID #: 7093
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

             18.     Aaron Dagres is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 12th Congressional District.

             19.     Elizabeth Myer is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 13th Congressional District.

             20.     Beth Hutton is a United States citizen, registered to vote in the State of Ohio, who

     currently resides in Ohio’s 14th Congressional District.

             21.     Teresa Anne Thobaben is a United States citizen, registered to vote in the State of

     Ohio, who currently resides in Ohio’s 15th Congressional District.

             22.     Constance Rubin is a United States citizen, registered to vote in the State of Ohio,

     who currently resides in Ohio’s 16th Congressional District.

     Defendants

             23.     Defendant Ryan Smith was the Speaker of the Ohio House of Representatives at

     the time Plaintiffs’ Second Amended Complaint was filed and was sued in his official capacity.

     Representative Larry Householder is currently the Speaker of the Ohio House of Representatives

     and will be automatically substituted for Ryan Smith pursuant to Fed. R. Civ. P. 25(d).

             24.     Defendant Larry Obhof is the President of the Ohio State Senate and is sued in his

     official capacity.

             25.     Defendant Jon Husted was the Ohio Secretary of State at the time this action was

     filed and was sued in his official capacity.    Frank LaRose is currently the Ohio Secretary of

     State and will be automatically substituted for Jon Husted pursuant to Fed. R. Civ. P. 25(d).

             26.     LaRose is the chief election officer in Ohio responsible for overseeing election

     administration pursuant to Ohio Rev. Code Ann. § 3501.04.




                                                      3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 5 of 11 PAGEID #: 7094
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts


     Intervenors

            27.     Intervenor Steve Chabot is a United States Congressman who has represented

     Ohio’s First Congressional District from 1995-2009 and 2011 to the present.

            28.     Intervenor Brad Wenstrup is a United States Congressman who has represented

     Ohio’s Second Congressional District since 2013.

            29.     Intervenor Jim Jordan is a United States Congressman who has represented

     Ohio’s Fourth Congressional District since 2007.

            30.     Intervenor Bob Latta is a United States Congressman who has represented Ohio’s

     Fifth Congressional District since 2007.

            31.     Intervenor Bill Johnson is a United States Congressman who has represented

     Ohio’s Sixth Congressional District since 2011.

            32.     Intervenor Bob Gibbs is a United States Congressman who has represented

     Ohio’s Seventh Congressional District since 2013. Representative Gibbs previously represented

     Ohio’s Eighteenth Congressional District from 2011-2013.

            33.     Intervenor Warren Davidson is a United States Congressman who has represented

     Ohio’s Eighth Congressional District since 2016.

            34.     Intervenor Mike Turner is a United States Congressman who has represented

     Ohio’s Tenth Congressional District since 2013 and previously represented Ohio’s Third

     Congressional District from 2003-2013.

            35.     Intervenor David Joyce is a United States Congressman who has represented

     Ohio’s Fourteenth Congressional District since 2013.

            36.     Intervenor Steve Stivers is a United States Congressman who has represented

     Ohio’s Fifteenth Congressional District since 2011.




                                                       4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 6 of 11 PAGEID #: 7095
               APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

               37.   Intervenor Robert F. Bodi is a registered Republican and a resident of Westlake,

     Ohio, within Ohio’s 16th Congressional District.

               38.   Intervenor Roy Palmer III is a registered Republican and a resident of Toledo,

     Ohio, within Ohio’s 9th Congressional District.

               39.   Charles Drake is a registered Republican and a resident of Cleveland Heights,

     Ohio, within Ohio’s 11th Congressional District.

               40.   Nathan Aichele is a registered Republican and a resident of Columbus, Ohio,

     within Ohio’s 3rd Congressional District.

               41.   Intervenor, the Republican Party of Cuyahoga County (“RPCC”), is dedicated to

     promoting the principles of the Republican Party in Cuyahoga County, recruiting and developing

     candidates, organizing grassroots activists, endorsing and promoting candidates, and mobilizing

     voters.

               42.   Intervenor, the Franklin County Republican Party (“FCRP”), is dedicated to

     promoting the principles of the Republican Party in Franklin County, and engages in similar

     political activity in Franklin County.

               43.   Both the RPCC and the FCRP each have hundreds of members of their respective

     central and executive committees, substantially all of whom are registered voters and residents of

     Cuyahoga and Franklin Counties, respectively, and many of whom have been activists in the

     Republican Party for years or decades.

     Legislative History and Background

               44.   Following the 2010 Census, Ohio lost two congressional seats, reducing the size

     of its delegation to 16 seats, from the 18 seats it had been apportioned following the previous

     decennial census.




                                                       5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 7 of 11 PAGEID #: 7096
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

             45.     Following the 2010 U.S. Census, Ohio’s population was determined to be

     11,536,504.

             46.     Under Ohio law, the task of redistricting every decennial is assigned to the Ohio

     legislature. In Ohio, a redistricting bill is passed just like any other piece of legislation.

             47.     Under the Ohio Revised Code, the Joint Legislative Task Force on Redistricting,

     Reapportionment, and Demographic Research (“Task Force”) is tasked with advising the

     General Assembly on both redistricting and reapportionment. The Task Force is a six-person

     bipartisan committee, with three members appointed by the Speaker of the Ohio House of

     Representatives and three by the President of the Ohio State Senate, with not more than two

     members appointed by each chamber being a member of the same political party.

             48.     On September 12, 2011, the House State Government and Elections Committee

     (“HSGEC”) issued a notice that the committee would hear testimony on Ohio’s congressional

     map on September 13, 2011.

             49.     On September 13, 2011, House Bill 319 (“HB 319”) was introduced to the

     HSGEC and sponsored by Representative Matthew Huffman.

             50.     On September 14, 2011, the HSGEC approved HB 319.

             51.     On, September 15, 2011, HB 319 passed the Ohio House of Representatives by a

     56-36 vote. Three Democratic members of the House voted in favor of HB 319.

             52.     On September 19, 2011, HB 319 was introduced in the Ohio Senate. On

     September 20, 2011, the Senate Committee on Government Oversight and Reform (“SCGOR”)

     held a hearing on HB 319.




                                                         6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 8 of 11 PAGEID #: 7097
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

            53.     On September 21, 2011, the SCGOR held a second hearing and added an

     amendment to HB 319 to include a $2.75 million appropriation for local boards of election. The

     SCGOR then voted to approve HB 319.

            54.     The same day, HB 319 was passed by the Ohio Senate by a 24-7 vote. Two

     Democratic members of the Senate voted in favor of HB 319.

            55.     Later that same day, the amended version of HB 319 was passed by the House by

     a 60-35 margin. Two Democratic members of the Ohio House voted in favor of the amended

     version of HB 319.

            56.     Governor Kasich signed HB 319 into law on September 26, 2011.

            57.     On September 28, 2011, an advocacy group called Ohioans for Fair Districts filed

     a mandamus action in state court seeking to compel the Ohio Secretary of State to treat Sections

     1 and 2 of HB 319 as subject to the constitutional right of referendum.

            58.     A referendum petition on HB 319 was filed with the Ohio Secretary of State’s

     Office on October 12, 2011.

            59.     On October 14, 2011, the Ohio Supreme Court ruled that a referendum could

     proceed if there were signatures of 6% of state electors collected by December 25, 2011.

            60.     On November 3, 2011, House Bill 369 (“HB 369”), which amended the

     congressional districts adopted in HB 319, was introduced in the Rules Committee in the Ohio

     House of Representatives and sponsored by Representative Matthew Huffman.

            61.     HB 369 also changed the primary system in Ohio by consolidating two primary

     election dates (one for state, local, and U.S. Senate elections and the other for the U.S. House

     and presidential elections) into a single primary date. This change was projected to save the State

     approximately $15 million per year.




                                                     7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 9 of 11 PAGEID #: 7098
            APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

            62.     HB 369 was passed by the House by a vote of 77-17 on December 14, 2011. 21

     Democratic members of the House voted in favor of HB 369, which constituted a majority of the

     Democratic members of the House.

            63.     HB 369 was introduced in the Senate on December 14, 2011 and was passed the

     same day by a vote of 27-6. Four our out of ten Democratic members of the Senate voted in

     favor of HB 369.

            64.     The Ohio General Assembly enacted HB 369, Ohio’s current congressional

     redistricting plan, on December 14, 2011 (hereinafter the “2012 Plan”).

            65.     Governor John Kasich signed HB 369 into law on December 15, 2011.

            66.     The 2012 Plan was adopted by a bipartisan vote of both the Ohio House of

     Representatives and the Ohio Senate.

     The 2012 Ohio Congressional Redistricting Plan

            71.     The population of each congressional district under the 2012 Plan is either

     721,031 or 721,032, rendering the population deviation between districts as either plus one or

     minus one.

            72.     The 2012 Plan splits 23 of Ohio’s 88 counties. Hamilton, Lucas, Mahoning,

     Trumbull, Medina, Richland, Tuscarawas, Muskingum, Ross, Scioto, Erie, Athens, Marion,

     Huron, Ottawa, and Fayette counties are split into two different congressional districts. Franklin,

     Stark, Lorain, Portage, and Mercer counties are split into three different congressional districts.

     Cuyahoga and Summit counties are split into four congressional districts. The remaining 65

     counties are maintained entirely in one congressional district.

            73.     The 2012 Plan preserved 96.78% of all political subdivisions.




                                                      8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 10 of 11 PAGEID #:
                                         7099
         APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

             74.   The 2012 Plan created a “majority-minority” district in northeast Ohio—

   Congressional District 11—with a Black Voting Age Population of 52.37%.

             75.   Ohio’s 11th Congressional District has been represented by an African-American

   woman—Marcia Fudge—since 2008. The 11th Congressional District has been represented by

   an African-American since 1993.

             76.   The 2012 Plan created a “minority-influence” district in Franklin County—

   Congressional District 3—with a Black Voting Age Population of 30.87%.

             77.   Ohio’s 3rd Congressional District has been represented by an African-American

   woman—Joyce Beatty—since 2013.

             78.   The 2012 Plan placed Representative Turner and Representative Austria into the

   same congressional district.

             79.   The 2012 Plan placed Representative Kaptur and Representative Kucinich into the

   same congressional district.

             80.   The 2012 Plan placed Representative Renacci and Representative Sutton into the

   same congressional district.

             81.   All other incumbent members of Congress as of 2012 were not placed into a

   congressional district in the 2012 Plan with another incumbent member of Congress.

   Issue 1

             82.   Ballot Issue 1 (“Issue 1”), the Congressional Redistricting Procedures

   Amendment, was approved by voters on May 8, 2018.

             83.   Issue 1 passed with nearly 75% of the statewide vote.

             84.   Issue 1 will put in place a process that begins after the next census, with map-

   drawing to start in 2021.




                                                   9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-2 Filed: 01/18/19 Page: 11 of 11 PAGEID #:
                                         7100
         APPENDIX B: Defendants’ and Intervenors’ Proposed Uncontroverted Facts

           85.    Issue 1 was a bi-partisan effort to amend the manner in which the State of Ohio

   will draw its congressional districts following the 2020 Census. It will take effect on January 1,

   2021.

           86.    Issue 1 was supported by numerous groups and organizations including the Ohio

   Republican Party, the Ohio Democratic Party, the League of Women Voters of Ohio, the Ohio

   Environmental Council, Common Cause, among other groups.

           87.    Under Issue 1, the Ohio legislature can adopt a 10-year congressional redistricting

   plan with 60 percent vote of members in each chamber in favor, and at least 50 percent of the

   minority party voting in favor in each chamber.

           88.    If the Ohio legislature fails to meet these vote requirements, then a seven-member

   Ohio Redistricting Commission that was established via Issue 1 in 2015 may adopt a 10-year

   congressional redistricting plan with support from at least two members of the minority party on

   the commission.

           89.    If the commission fails to adopt a plan, the Ohio legislature may then either (a)

   adopt a 10-year plan with only one-third vote of the members from the minority party supporting

   the proposal; or (b) adopt a plan by a simple majority vote with the plan lasting just two general

   election cycles (four years), rather than 10 years.




                                                                                             37088850.1




                                                     10
